Fourth Court of Appeals
                                  San Antonio, Texas

                                        March 21, 2018

                                     No. 04-17-00744-CV

                                       Andrew L. GOSS,
                                          Appellant

                                               v.

                                         Shakia GOSS,
                                           Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-02273
                        Honorable Norma Gonzales, Judge Presiding


                                        ORDER

        Andrew and Shakia Goss were divorced in 2016. In January 2017, Shakia filed a motion
for enforcement of the decree. The trial court held a hearing and signed an Enforcement Order
on March 29, 2017. In the Enforcement Order, the trial court found that Andrew was in
contempt for failing to pay $4,276 in child support payments. The court ordered Andrew to pay
$1000 by April 28, 2017, to pay $100 per month in addition to his current child support
obligation of $1,492 per month, and to comply with the provisions in the decree regarding return
and exchange of the children. The court ordered both parties to comply with the Loving and
Caring order in the decree, Finally, the court rendered a judgment against Andrew and in favor of
Shakia’s attorney for attorney’s fees in the amount of $1,750. Andrew did not file a timely
notice of appeal from the March 29, 2017 Enforcement Order.

        In September 2017, Shakia filed a motion to clarify the March 29 order. In the motion
and at the subsequent hearing, Shakia argued the order was incomplete because it failed to
impose any sanction or punishment for Andrew’s contempt. On November 9, 2017, the trial
court issued a “Clarified Enforcement Order”. The November order is identical in all material
respects to the March order, except that it adds the following:

               Respondent is committed to the Bexar County Jail for a period of 180 days
       for each violation.
              This Court suspends commitment of jail time so long as Respondent
       complies with the Final Decree that obligates Respondent to continue to pay child
       support in the amount of $1775.00 and also returns the Children to Petitioner.
       Additionally, Respondent must pay $1000.00 to Petitioner no later than April 28,
       2017.

Andrew filed a notice of appeal on November 9, 2017, stating he “desires to appeal all portions
and enforcement of the order.” The record has been filed, and our review of the record raises
questions regarding our jurisdiction over this appeal.

        The only portion of the November 9, 2017 order that is a “clarification” is the addition of
the punishment for contempt, quoted above. The remainder of the enforcement order was
rendered by the trial court on March 29, 2017, and was not challenged by a motion for new trial
or timely appeal. It therefore became final and unappealable thirty days later. We order Andrew
to show authority for this court having jurisdiction to review the portions of the November 9
order requiring him to pay $1000 by April 28, 2017, pay $100 per month in addition to his
current child support obligation of $1,492 per month, comply with the Loving and Caring order,
comply with the provisions in the decree regarding return and exchange of the children, and
rendering judgment for attorney’s fees, all of which were previously rendered by the trial court.

        With respect to the contempt portions of the November 9, 2017 order, this court does not
have jurisdiction to review contempt orders by direct appeal. In re Rich, 993 S.W.2d 272, 274
(Tex. App.—San Antonio 1999, no pet.). Contempt orders may only be reviewed by an
application for a writ of habeas corpus, if the contemnor’s liberty has been restrained, or by a
petition for a writ of mandamus, if the contemnor has not been confined or otherwise had his
liberty restrained. See Rosser v. Squier, 902 S.W.2d 962, 962 (Tex. 1995); In re Rivas-Luna, 528
S.W.3d 167, 169 (Tex. App.—El Paso, 2017, orig. proceeding).

       We therefore order appellant Andrew Goss to show cause by April 2, 2018 why this
appeal should not be dismissed for lack of jurisdiction. The briefing deadline is suspended
pending our determination of whether we have jurisdiction over the appeal.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court